DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 3rd, 2022 have been fully considered but they are not persuasive.  The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “portions of the Application describes control of an axial position of the rotor based on a measured parameter, and the measured parameter can include predicted changes of the reservoir such as future predicted pressure decline rate. In other words, a shift in an operating condition, including an axial rotor position, can occur to accommodate predicted changes of the reservoir, such as future predicted pressure decline rate. Thus, the specification reasonably conveys to one skilled in the art that the inventors had possession of the claimed invention, and therefore, the identified limitations of claim 1 do not constitute new matter”, the Examiner must respectfully disagree.  Applicant ultimately alleges that the originally filed specification supports “changing an axial position of the rotor, by the magnetic bearing, from a first position to a second position, rotor based on the future predicted pressure decline rate” and cites to paragraphs [0084], [0092], and [0008] for support.  Respectfully, Applicant’s citations do not provide clear and definitive evidence of written description support for the limitation at hand.  Paragraphs [0084] and [0008] state that the axial position of the rotor can be controlled based on the measured parameter.  The measured parameter recited in the claim is different from the “future predicted pressure decline rate” now recited in the claim, and the specification never equates the two.  Furthermore, paragraph [0092] only broadly discloses that the compressor can “predict and proactively shift its operating conditions “actively” so as to accommodate the predicted changes in the reservoir”.  Applicant attempts to equate this disclosure of shifting compressor “operating conditions” with “changing an axial position of the rotor, by the magnetic bearing, from a first position to a second position, rotor based on the future predicted pressure decline rate”.  Respectfully, Applicant’s interpretation of this disclosure appears unreasonable and does not ultimately provide definitive support for the limitation at hand.  The Examiner respectfully notes that the compressor “operating conditions” recited in paragraph [0092] do not necessarily encompass a “future predicted pressure decline rate” as Applicant appears to be alleging, but could just as easily be directed towards rotor speed, on/off state, or control current.  Nowhere does the specification ever positively disclose adjusting an axial position of the rotor based on a future predicted pressure decline rate.   Instead, the specification discloses adjusting the rotor’s speed based on a future predicted pressure decline rate (paragraphs [0016], [0023], & [0089].  As such, the Examiner must respectfully maintain that Applicant’s limitation of “changing an axial position of the rotor, by the magnetic bearing, from a first position to a second position, based on the future predicted pressure decline rate” still constitutes new matter.
Appropriate corrections are required.
 
Claim Objections
Claims 1-13, 22-24, & 29 were previously objected to for minor informalities.  Applicant has corrected these issues, rendering the objections moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 & 15 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “changing an axial position of the rotor, by a magnetic bearing, from a first position to a second position, rotor based on the future predicted pressure decline rate”; this limitation does not find written description support within the originally filed specification, and as such, constitutes new matter.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it does not speak to adjusting the rotor’s axial position based on a future predicted pressure decline rate.  At most, the specification speaks to adjusting the rotor’s speed based on a future predicted pressure decline rate.  The specification never discloses adjusting the rotor’s axial position based on a future predicted pressure decline rate.  As such, Applicant’s amendments to Claim 1 constitute new matter that is not supported by the originally filed specification.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22, 24-25, & 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273324 to Yamaguchi et al. in view US 2010/0150737 to Anderson et al., and as further evidenced by US 2017/0298955 to Gilarranz et al.
	In regards to independent Claim 22, & 25, and with particular reference to Figures 2-4, Yamaguchi discloses:

(22)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring a parameter (i.e. “a thrust load”; para. 32) of a magnetic bearing (9) in response to operation of a rotor (2) within a housing (8) of the downhole-type rotating machine (paras. 9, 11, 13, 19, 30, & 32 speak to “a thrust load” at the magnetic bearing 9 and how this thrust load is proportional to the electromagnetic control current used to correct the rotor’s axial position)……changing a speed of the rotor (para. 30; “reducing the rotational speed of the rotor 2”); and changing an axial position of the rotor, by the magnetic bearing, from a first position to a second position, based on the measured parameter (“electromagnetic control force to control the position of the rotor 2”; it is clear that electromagnetic control force is applied to the magnetic bearing (9) in order to adjust the rotor position (i.e. from a first position to a second position) when necessary).

(25)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring an operating parameter (i.e. “a thrust load”; para. 32) of the downhole-type rotating machine (paras. 9, 11, 13, 19, 30, & 32 speak to “a thrust load” at the magnetic bearing 9 and how this thrust load is proportional to the electromagnetic control current used to correct the rotor’s axial position); and changing an axial position of a rotor (2), by the magnetic bearing (9), from a first position to a second position, based on the measured operating parameter (para. 30; “electromagnetic control force to control the position of the rotor 2”; it is clear that electromagnetic control force is applied to the magnetic bearing (9) in order to adjust the rotor position (i.e. from a first position to a second position) when necessary).

Although Yamaguchi discloses much of Applicant’s recited invention, including monitoring axial thrust load of a magnetic bearing for system condition, he does not further disclose determining a future predicted pressure decline rate of a production well in which the downhole-type rotating machine resides, the future predicted pressure decline rate being based on the measured parameter, and changing a speed of the rotor based on the future predicted pressure decline rate.
	However, Anderson et al. (Anderson) discloses another method of controlling a downhole-type rotating machine (Abstract), wherein a pump controller 50 controls operation of a downhole-type rotating machine (centrifugal ESP 32) and determines a future predicted pressure decline rate (i.e. a pump off condition) of a production well in which the downhole-type rotating machine resides, the future predicted pressure decline rate being based on the measured parameter (paras. 43-48 & Figs. 22-23 describe that the predicted pressure decline rate (i.e. the predicted pump off condition) is based on a measured parameter of motor current, motor torque, or a derivative or other computed value; this measured parameter is used to periodically test the pump system at progressively higher speeds in order to predict an increasing rate of pressure decline), and changing a speed of the rotor based on the determined future predicted pressure decline rate (para. 45 discloses progressively increasing pump speed so long as it is not estimated that a pressure decline rate is excessive, whereas para. 48 discloses reducing the pump speed if it is estimated that a pump-off condition (i.e. an excessive pressure decline rate) is excessive). As such, Anderson discloses that with his pump control system, the pump motor may be controlled to drive the pump at an appropriate reduced speed, determined in accordance with the measured parameter, to operate the pump “right on-the-edge" of triggering a pump-off condition (para. 48), thereby greatly improving pump efficiency.  Although Anderson discloses that motor current, motor torque, or other monitored parameter may be used to predict a pump off condition, he does not specifically disclose monitoring axial thrust load for determining pump-off.  However, Gilarranz discloses another motor-driven compressor system (Figs. 1-2) in which axial magnetic bearings are used for thrust compensation (paras. 2, 30), and provides clear evidence that axial thrust force in motor-driven compressors (like Yamaguchi and Anderson) is generated by pressure differential in the process gas created by the compressor (para. 30).  In other words, axial thrust load on Yamaguchi’s magnetic bearing 9 is directly related to pressure differential in the well.  A pump-off condition (as discussed in Anderson) is based on pressure differential, and Gilarranz shows that axial thrust load is a parameter useful in monitoring the pressure conditions in the compressor environment.  Therefore, to one of ordinary skill desiring a downhole centrifugal pump that can operate with maximum efficiency while reliably avoiding an excessive rate of pressure decline in the well, it would have been obvious to utilize the techniques disclosed in Anderson in combination with those seen in Yamaguchi in order to obtain such a result. Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Yamaguchi’s controller 6 to include Anderson’s pump-off/pressure decline rate estimation methodology (while using Yamaguchi’s monitored axial thrust load as the measured parameter) in order to obtain predictable results; those results being a downhole pump that is able to accurately adjust pump speed to achieve maximum output from the well, all without the risk of damaging the pump due to pressure decline rates (as taught in Anderson).

In regards to Claim 24, Yamaguchi further discloses that changing the speed of the rotor (2) comprises reducing the speed of the rotor (para. 30; “reducing the rotational speed of the rotor”).
In regards to Claim 27, Yamaguchi further discloses changing a speed of the rotor (2) based on the measured operating parameter (para. 30).
In regards to Claim 28, Yamaguchi further discloses that changing the axial position of the rotor (2) changes the axial clearances (11) in a pump (3) to change the pump output (Fig. 4; para. 36).
In regards to Claim 29, Yamaguchi further discloses measuring a change in axial position of the rotor over time responsive to changing the axial position of the rotor by a magnetic bearing, from a first position to a second position (Yamaguchi clearly discloses measuring a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) that comprises a parameter (control current, electromagnetic force, position/displacement) which indicates axial displacement of the rotor over time (“displacement sensor” in para. 32 & “axial clearance” in para. 36)); and determining a property of a downhole fluid (i.e. natural gas) based on the measured change in axial position over time (para. 30; “natural gas properties and unsteadiness thereof can be estimated”; “liquid content inside the gas”).

Claim(s) 23 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi-Anderson as applied above, and as further evidenced by US 2010/0034491 to Reid.
In regards to Claims 23 & 26, Yamaguchi discloses that changing the axial position of the rotor (2) comprises oscillating the axial position of the rotor (“oscillating” is interpreted herein as adjusting the axial position of the rotor up and down, as needed, in order to maintain a desired rotor position; Yamaguchi does this based on a displacement signal from “displacement sensor”; see para. 32).  Yamaguchi does not disclose that this axial oscillating movement “removes scale build-up on the downhole-type rotating machine”, as claimed.  However, scale removal would implicitly occur from Yamaguchi’s axial oscillation, due not only to the lateral fluid movement around the rotor 2 and impeller 3 during oscillation (which would wash away loose scale material), but also due to lateral scraping that occurs between adjacent components (as evidenced by US 2010/0034491 to Reid; in this regard, Reid provide clear evidence that a downhole pump having axial oscillation between components produces mechanical scraping that removes scale build-up from the machine; see paras. 21-25).  As such, the Examiner respectfully asserts that Yamaguchi’s disclosed oscillation would, implicitly, remove scale build-up, as claimed.

Allowable Subject Matter
Claims 1-13 & 15 are found to be provisionally allowable, pending Applicant’s overcoming of the 112(a) rejection noted above.  In this instance, Claim 1 was previously found to be allowable due to Applicant’s amendment filed on January 25th, 2022.  However, as noted above in the 112(a) rejection above, Claim 1 still constitutes new matter that is not supported by the originally filed specification.  As such, Claims 1-13 & 15 cannot be allowed until this issue of new matter is remedied by Applicant.  In this instance, Applicant would need to provide clear and decisive evidence that the most recent amendment to Claim 1 complies with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  If Applicant cannot provide such evidence, then the limitations containing new matter will have to be removed from Claim 1, at which point Claim 1 will be reconsidered by the Examiner for patentability.  In other words, although Claim 1, as currently recited, appears to be allowable, Applicant does not have written description support for the allowable subject matter, as claimed.  
Appropriate corrections are necessary.

Conclusion
Applicant's amendments filed on October 3rd, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746    
                                                                                                                                                                                                    ABC